Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tim Harbeck on September 1, 2021.
The application has been amended as follows: 
In claim 16, last line:
After “block”, add -- , wherein a drive system of the drive shaft comprises a first motor, a flywheel drivable by the first motor, and a second motor --.
In claim 20, line 2:
Delete “substantially”.
In claim 35, line 20:
Delete “substantially”.
In claim 36, lines 1-2:
Delete “wherein a drive system of the drive shaft comprises a first motor, a flywheel drivable by the first motor, and a second motor, ”.
Allowable Subject Matter
Claims 16-21, 23, 26-32, and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a mechanical press, comprising:… wherein an ejecting mechanism is provided, which is taken up fixed in place opposite to the slide guide, having an ejector that is movable opposite to the slide guide and acts on a workpiece, wherein the ejecting mechanism is activated by the movement of the sliding, in combination with the rest of the claimed limitations.
Claim 35 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a mechanical press, comprising:… wherein a pressure piece is moved during the pressure stroke in a line with a ram of the press, and wherein a force deflection, by a wedge, takes place between the pressure piece and the ram of the press, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	September 1, 2021